Citation Nr: 0009503	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a nervous 
condition.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to August 
1978, and subsequently served for periods of active duty for 
training (ADT) and inactive duty training (IDT) with the 
Puerto Rico Army National Guard (PRANG).

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  No competent medical evidence or opinion has been 
presented which indicates that the veteran's current 
hypertension disability had its origins during active 
military service, or that it was caused by a disability 
arising from active service.

2.  No competent medical evidence or opinion has been 
presented which indicates that the veteran's current nervous 
condition had its origins during active military service, or 
that it was caused by a disability arising from active 
service..

3.  No competent medical evidence or opinion has been 
presented which indicates that the veteran's current cervical 
spine disorder had its origins during active military 
service.

4.  No competent medical evidence or opinion has been 
presented which indicates that the veteran's current lumbar 
spine disorder had its origins during active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for a nervous 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim for service connection for a cervical 
spine disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The veteran's claim for service connection for a lumbar 
spine disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question in this case is whether the veteran 
has presented a well grounded claim.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998). 

A review of the appellant's service medical records shows 
that he initiated a claim for Incapacitation Pay with PRANG 
in early 1982.  He contended that he was injured on June 19, 
1981 when he wrenched his left shoulder while driving a 2 1/2 
ton truck during IDT.  Statements by fellow soldiers indicate 
that the event occurred and that the appellant reported to 
the aid station for treatment.  He has stated that no medic 
was available immediately after the incident, but that he was 
seen the next day and told it was not of "severe 
importance".  He did not report the incident to his Company 
Commander or First Sergeant.

Private medical records of Dr. Rojas Roman, dated January 8, 
1982 show a certification that the veteran suffered an 
internal derangement of the left shoulder in the past, and 
that he should avoid any type of exercise involving the left 
shoulder.  Service medical records further document that he 
was noted to have sustained a laceration of the head when his 
helmet hit his head on January 16, 1982.  An individual sick 
slip, DD Form 689, dated January 16, 1982, notes that the 
veteran received trauma in the parieto-occipital region.  He 
was referred to Tea Baja Hospital.  DA Form 2173, completed 
in pertinent part by the attending physician or hospital 
administrator, noted that the veteran was admitted as an 
outpatient at 11:50 AM on January 16, 1982 for an injury 
described as contused wound, occipital area, requiring four 
stitches.  Private medical records of Dr. Rojas Roman, dated 
January 26, 1982, show the veteran diagnosed with muscle 
spasm, secondary to injury to left shoulder in June 1981.

The veteran also reported that while on IDT on February 21, 
1982 he felt back pain while participating in a two mile run.  
He stated that later on he felt more pain while lifting 
objects.  He did not report this to his Company Commander or 
First Sergeant.  He stated that on February 22, 1982 he 
reported to the PRANG Armory and informed a Captain there 
that he was going to seek private medical care.  A private 
record from a chiropractor, dated February 23, 1982, shows a 
notation of possible disc lesion with associated sciatic 
neuralgia and splinting spasm.  Service medical records, 
dated in June 1982 show the veteran undergoing physical 
therapy, with some improvement noted.  Service medical 
records, dated in August 1982, show the veteran evaluated 
with limited motion of the left shoulder and weakened left 
grip strength.  Records from April 1983 show him re-evaluated 
for the same injuries and complaints.  At that time he was 
noted to have no symptoms related to his back or shoulder.  
The examiner commented that he had seen the veteran in August 
1982 and had diagnosed C7 radiculopathy in the left arm 
secondary to a strain of his upper back and shoulder.  
Examination showed a full range of motion.  There was no 
evidence of any neurological deficit.  The diagnosis was 
resolved back and left shoulder pain.  The report of a 
National Guard physical examination, conducted in May 1983, 
shows no subjective complaints on the veteran's part.  He 
reported that he was in good health and taking no medication.  
Objective evaluation was completely normal.  No disabilities 
were noted.  

Private medical records of Dr. Perez Claudio, dated in 1990 
(month illegible), show the veteran presenting with muscle 
spasms of the shoulder and neck.  Treatment was with an anti 
inflammatory.  Private records from Dr. Castellanos 
Rodriguez, dated in March 1997, note that the veteran is a 
patient of the Family Medicine Center.  He has a history of 
arterial hypertension, discogenic illness of the cervical 
spine; recurrent headache of the occipital area associated 
with decompensation of blood pressure and chronic and severe 
cervical dorsal myositis, and paresthesia of the superior 
extremities with loss of strength in both hands.  He 
presented with insomnia and depression with anxiety state.  
It was noted that in January 1996 an MRI was performed which 
showed hernia of the disc at the level C4-5 with compression 
of the thecal sac.  In May 1996 an EMC and NCV were performed 
and showed radiculopathy at the C8 level.  It was noted that 
the veteran presented some degenerative changes of the joints 
with severe pain in the neck, back, arms and hands.  The 
diagnosis given was chronic cervical radiculopathy, occipital 
neuralgia, severe arterial hypertension, degenerative illness 
of the joints, and major depression with anxiety episodes.

Private medical records of Dr. Torrado Colon, dated in April 
1997, show a certification that the veteran had been under 
this physician's care since May 1994.  He noted there was 
evidence of depressive symptoms and a complaint of organic 
disorder.  The physician stated that there was exacerbation 
of the depressive condition during episodes in which the 
organic component has become more acute.  He entered a 
diagnosis of organic mood disorder with major depressive 
features associated with anxiety symptoms secondary to 
physical conditions.

Private medical records of Dr. Ramos Roman, dated in March 
1998, show the veteran complaining of spasm and tenderness of 
the neck with radiated pain greater on the left than the 
right.  A radiographic report showed mild degenerative 
changes noted in the left shoulder articulation.  An area of 
sclerosis was noted in the head of the left humerus measuring 
approximately .6 cm, which may represent a normal anatomical 
variant, however other possibilities cannot be excluded.  
Cervical spine showed cervical spondylosis, and some 
straightening of the cervical spine probably on the basis of 
muscle spasm.  Mild degenerative changes were noted in the 
cervical spine.

Private medical records of Dr. Orestes Castellanos, dated 
April 1, 1998, show the veteran with a history of arterial 
hypertension, degenerative and discogenic illness of the 
cervical vertebrae, associated with recurrent pain in the 
occipital area with vertigo and cervical dorsal myositis.  He 
presented with paresthesia of the superior extremities with 
loss of strength of both hands.  He presented with insomnia 
and depression with anxiety states.  The MRI perfomed in 1996 
showed herniated nucleus pulposus (HNP) at C4-C5 with 
compression of the thecal sac.  EMC and NCV performed in 1996 
showed radiculopathy at the C8 level.  The most recent 
studies showed degenerative changes of shoulders and cervical 
spondylolysis.

The veteran presented testimony at a personal hearing, 
conducted in April 1998.  He stated that he believed his 
hypertension was due to pain medication he took for left 
shoulder pain.  He also stated that his doctors have told him 
that his hypertension is due to his left shoulder and neck 
disability.  He stated that they have also attributed his 
nervous disorder with these physical disabilities.  He 
reported current treatment for hypertension and his 
psychiatric disorder.  He attributed his left shoulder and 
cervical disabilities to the incident during IDT in June 1981 
when he wrenched his shoulder while driving a truck.  He 
stated that he began having problems approximately six or 
seven months after the incident.  Prior to that he felt 
discomfort, but continued to work.  He reported that he is a 
barber and that his condition causes him to drop his comb 
because of weakness in his hands.  He testified that he 
injured his lower back while running on IDT in February 1982 
and that later on that same day he felt more pain while 
lifting a water pump.  He stated that this occurred on a 
Sunday and that he went home rather than seeking treatment.  
He reported that he then sought treatment at a private 
chiropractor.  

The report of a VA spine examination, conducted in July 1998, 
shows the veteran complaining of moderate cervical pain which 
radiated to his head, associated with occasional tingling of 
the left hand.  He also complained of moderate low back pain 
with radiation to the left knee and weakness of the left 
knee.  Physical examination showed range of motion of the 
cervical spine of 15 degrees of forward flexion, right and 
left lateral flexions and rotations, and 30 degrees of 
backward flexion.  Range of motion of the lumbar spine was 
forward flexion of 50 degrees, backward extension, right and 
left lateral flexion of 20 degrees, and bilateral rotation of 
30 degrees.  There was no objective evidence of painful 
motion in all movements of the cervicolumbar spine.  To 
palpation the veteran objectively had severe cervicolumbar 
spasm.  There was no objective evidence of weakness in the 
arms and legs.  There was severe tenderness to palpation on 
cervicolumbar paravertebral muscles.  There was no atrophy of 
the arms and legs.  He had a normal gait cycle.  Muscle 
reflexes could not be evaluated due to the veteran's 
inability to relax.  He had a negative straight leg raising 
test bilaterally and no Hoffman sign.  

The diagnosis was C4-5 herniated nucleus pulposus by MRI of 
January 29, 1996, C8 radiculopathy as evidenced by EMG dated 
April 21, 1998, degenerative joint disease of the cervical 
spine, and cervicolumbar paravertebral myositis.  The 
examiner noted that he had examined the claims folder 
carefully.  He noted that there was no evidence of treatment 
for a back disorder until 1997.  The examiner expressed an 
opinion that the veteran's injury in service was acute and 
transitory.  He stated that the cervical and low back 
disabilities found on examination were not etiologically 
related to the veteran's periods of service.

The Board concludes that the veteran's claims for service 
connection are not well grounded.  There is no objective 
medical evidence in the record which indicates that his 
present disorders are related to his remote military service.  
A VA physician has opined, following physical examination and 
review of the claims folder, that they are not etiologically 
related.  The record reflects that the veteran claims to have 
been injured on three occasions in service, however, no 
competent medical evidence or opinion has attributed his 
current cervical and lumbar spine disabilities to these 
remote incidents.  Regarding the veteran's claims for service 
connection for a nervous disorder and hypertension, the Board 
notes that there is no evidence which would support a claim 
for service connection on a direct basis, and the veteran has 
advanced no such claim.  His claim is based on medical 
evidence which links these disorders with his physical 
disabilities.  As his claims for service connection for 
cervical and lumbar spine disabilities have been found to be 
not well grounded, his associated claims for service 
connection for hypertension and a nervous disorder, claimed 
as caused by cervical and lumbar spine disabilities, are also 
not well grounded and must be denied.

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the October 1997 statement 
of the case, the March 1999 supplemental statement of the 
case, and in the above discussion.


ORDER

Entitlement to service connection for hypertension is denied.
Entitlement to service connection for a nervous condition is 
denied.
Entitlement to service connection for a cervical spine 
disorder is denied.
Entitlement to service connection for a lumbar spine disorder 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

